Citation Nr: 0802998	
Decision Date: 01/28/08    Archive Date: 02/04/08

DOCKET NO.  05-12 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial compensable disability rating 
for pes planus for the period from June 10, 2003 to January 
23, 2007.

2.  Entitlement to an initial rating in excess of 10 percent 
for pes planus on and after January 24, 2007.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 2001 to June 
2003.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia, which granted service connection for pes planus at 
a noncompensable rating, effective June 10, 2003, the day 
after discharge from service.  In an April 2007 rating 
decision, the RO increased the veteran's disability rating to 
10 percent, effective January 24, 2007.  As this does not 
represent the highest possible benefit, the issue remains in 
appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

In October 2007, the appellant testified at a hearing before 
the undersigned Veterans Law Judge at the Central Office 
(Central Office hearing); the transcript of that hearing is 
associated with the record.   

The issue of entitlement to an initial rating in excess of 10 
percent for pes planus on and after January 24, 2007 is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the agency of original jurisdiction (AOJ) via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

For the period from June 10, 2003 to January 23, 2007, the 
veteran's pes planus was characterized by inward bowing of 
the tendo-achillis and pain on manipulation and use of the 
feet.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the veteran, the 
criteria for a disability rating of 10 percent, but no 
higher, for service-connected pes planus have been met for 
the period from June 10, 2003 to January 23, 2007.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.102, 3.159, 4.1-14, 4.71a, Diagnostic 
Code 5276 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction AOJ.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

Here, the veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess, the Court of Appeals for Veterans Claims held that 
in cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled. Id. 
at 490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant regarding the issue 
addressed in this decision.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  Service medical records, VA medical records 
and examination reports, the veteran's Central Office hearing 
transcript and lay statements have been associated with the 
record.  The appellant was afforded VA medical examinations 
in October 2003 and June 2005.  Significantly, neither the 
appellant nor her representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim 
for the time period noted in this decision.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects the ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the veteran's symptomatology with the criteria set forth in 
the VA Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2007).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2007).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2007).  Since the present 
appeal arises from an initial rating decision, which 
established service connection and assigned the initial 
disability ratings, it is not the present level of disability 
which is of primary importance, but rather the entire period 
is to be considered to ensure that consideration is given to 
the possibility of separate ratings for separate periods of 
time based on the facts found.  See Fenderson v. West, 12 
Vet. App. 119 (1999).

Increased rating for the period from June 10, 2003 to January 
23, 2007

At her Central Office hearing, the veteran asserted that, for 
the period from June 10, 2003 to January 23, 2007, her 
service-connected pes planus was more severe than her 
assigned noncompensable disability rating suggests and that 
her disability warrants a compensable disability rating for 
this time period.  

The RO rated the veteran's pes planus at a noncompensable 
disability rating under Diagnostic Code 5276 for acquired 
flat foot.  Under Diagnostic Code 5276, mild acquired 
flatfoot with symptoms relieved by built-up shoe or arch 
support will result in a noncompensable rating.  A 
compensable evaluation of 10 percent requires evidence of 
bilateral or unilateral moderate acquired flatfoot with 
weight-bearing line over or medial to great toe, inward 
bowing of the tendo achillis or pain on manipulation and use 
of feet.  38 C.F.R. § 4.71a, Diagnostic Code 5276 (2007).

Service medical records reflect that the veteran was treated 
for pes planus in service.  The veteran's October 2002 
Narrative Summary for her Medical Board reflects her reports 
of pain and that she had orthotics which provided no 
significant improvement for her pes planus.  Her Medical 
Evaluation Board Proceedings included a diagnosis of 
bilateral symptomatic pes planus.  

An October 2003 VA general medical examination report shows 
that slight discomfort and pain was elicited upon 
manipulation of her feet.  It appears from the record that VA 
fitted the veteran with new orthotics in January 2005.   

A June 2005 VA feet examination report shows that the veteran 
complained of near constant pain in her feet.  She reported 
that the arch supports she was given will give a fraction of 
relief but then the pain would return so she would take them 
out.
Upon examination, the veteran had no callosities, her left 
foot was completely flatfooted and her right foot was 
somewhat flatfooted.  The examiner observed that weight-
bearing, and alignment of the Achilles tendon upon weight-
bearing is fairly straight; however, on non-weight-bearing, 
it deviated to the left on both feet.  The Achilles tendon 
alignment could be corrected by manipulation, but there is 
pain on manipulation at a 5/10.  The examiner noted that 
forefoot and midfoot malalignment were correctable by 
manipulation, but not without pain.  A contemporaneous x-ray 
showed that mild bilateral metatarsus varus and hallux 
valgus, that subluxation at the first MTP joint was somewhat 
greater on the left than on the right, that alignment was 
otherwise intact, that there were no erosions and that no 
fractures or bony lesions were seen.  The relevant diagnosis 
was flatfoot of both feet, more pronounced on the left, 
malalignment of forefoot and midfoot which was correctable 
with painful manipulation, and misalignment of the Achilles 
tendon which was correctable with painful manipulation.

A November 2005 VA medical record shows that the veteran wore 
arch supports and took medication, which provided some relief 
but that the pain was a constant, dull, stiff pain that was 
present throughout the day.  A December 2005 VA medical 
record indicates that the veteran was still taking medication 
and wearing shoe inlays but that they only helped a little 
and that the pain was constant and sharp.  She indicated that 
the pain was in her right arch.  A January 2006 VA medical 
record shows that the veteran reported that she was still 
wearing the insoles and that the pain had not changed from 
the previous visit.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2007).  In Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail." To deny a claim 
on its merits, the preponderance of the evidence must be 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert at 54.

The veteran's symptoms of her pes planus are most consistent 
with a 10 percent disability rating for the period from June 
10, 2003 to January 23, 2007.  The veteran is currently rated 
at a noncompensable disability rating, which is warranted 
when symptoms are relieved by built-up shoe or arch support; 
however, the veteran has been provided with orthotics to 
provide arch support and has reported on numerous occasions 
that she had recurrent pain upon manipulation.  As noted 
above, a 10 percent disability rating is warranted when the 
weight-bearing line is over or medial to great toe, there is 
inward bowing of the tendo achillis or pain on manipulation 
and use of feet.  In this case, the veteran consistently 
reported pain on manipulation of her feet.  In addition, the 
June 2005 VA examiner noted that the veteran's Achilles 
tendon, on non-weight-bearing, deviated to the left on both 
feet and could only be corrected by manipulation, which was 
painful.  Therefore, the Board finds that the overall picture 
of the veteran's current symptoms of her pes planus, for the 
period from June 10, 2003 to January 23, 2007, indicate that 
the veteran's current condition most nearly approximates the 
criteria for a 10 percent rating, but the preponderance of 
the evidence is against a finding that the criteria for the 
next higher rating of 20 percent have been met.  Moreover, 
there is not a state of equipoise of the positive evidence 
with the negative evidence to otherwise provide a basis for 
assigning a rating higher than 10 percent for the period from 
June 10, 2003 to January 23, 2007.  38 U.S.C.A. § 5107 (West 
2002).  Significantly, the Board finds that the medical 
evidence demonstrates consistently and throughout that, 
during this period, the veteran meets the criteria for a 10 
percent disability rating for her service-connected pes 
planus.  Hart, supra.  

In reaching this decision the Board considered whether, for 
the period from June 10, 2003 to January 23, 2007, the 
veteran's service-connected pes planus presents an 
exceptional or unusual disability picture, as to render 
impractical the application of the regular schedular 
standards. See 38 C.F.R. § 3.321(b)(1) (2007); Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996).  Significantly, no 
evidence has been presented showing factors not already 
contemplated by the rating criteria, such as frequent periods 
of hospitalization, due to the veteran's pes planus, as to 
render impractical the application of the regular schedular 
standards.  In light of the foregoing, the Board finds that 
the criteria for submission for assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) are not 
met.  The Board is therefore not required to remand this 
matter for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1) (2007).  


ORDER

A disability rating of 10 percent for pes planus is granted 
for the period June 10, 2003 to January 23, 2007, subject to 
the law and regulations governing the payment of VA monetary 
benefits.


REMAND

The duty to assist includes obtaining additional medical 
records or providing a VA medical examination or medical 
opinion when necessary for an adequate determination.  See 
Duenas v. Principi, 18 Vet. App. 512 (2004).  At her Central 
Office hearing, the veteran indicated that she had received 
treatment from a private physician for her pes planus 
approximately two weeks prior to the hearing.  On remand, VA 
should obtain these records.  

Additionally, during the aforementioned hearing, the veteran 
reported that she had calluses on both feet, that both of her 
feet were swelling and that these symptoms were getting 
worse.  In order to fulfill the VA's duty to assist, the 
veteran should be afforded a VA examination after any 
additional medical records have been associated with the 
file.  The examiner should report on the current nature and 
severity of the veteran's service-connected pes planus.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ask the veteran to 
identify all health care providers that 
have treated her for her pes planus since 
January 2007 through the present.  VA 
should attempt to obtain records from 
each health care provider she identifies 
that might have available records. In 
particular, the AOJ should attempt to 
obtain the records from the physician who 
provided treatment for the veteran's pes 
planus a few weeks prior to her hearing.  
If the records are unavailable, please 
have the provider(s) so indicate.

2.  The AOJ should make arrangements for 
the veteran to be afforded a VA podiatry 
examination, by an appropriate 
specialist, to determine the nature and 
extent of her service-connected pes 
planus.  All indicated tests or studies 
deemed necessary for an accurate 
assessment should be done.  The claims 
file, this remand, and treatment records 
must be made available to the examiner 
for review of the pertinent evidence in 
connection with the examination, and the 
report should so indicate.  

The examiner is to assess the nature and 
severity of the veteran's pes planus in 
accordance with the latest AMIE worksheet 
for rating disorders of the feet.  The 
examiner should be provided with a copy 
of the rating criteria for disorders of 
the feet to assist in preparing a report 
addressing the nature and extent of the 
veteran's service-connected pes planus.  
The foot examiner should also fully 
describe any deformity, pain, calluses, 
or swelling and should note whether these 
symptoms are characteristic of one or 
both feet.

3. After completion of the above, the AOJ 
should readjudicate the appellant's 
claim.  If any determination remains 
unfavorable to the appellant, she and her 
representative should be provided with a 
supplemental statement of the case and be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claims.  No action 
by the veteran is required until she receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of her 
claims.  38 C.F.R. § 3.655 (2007).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.  

The appellant and her representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


